DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated March 4, 2021.  Claims 1-20 are presently pending and are presented for examination.  Of these claims, claims 9-20 are cancelled due to the claims being withdrawn and all other claims being held allowable.

Examiner’s Amendment
The following is an Examiner’s amendment to the claims.  The reason for these amendments is that the claims stand withdrawn and all other claims are in condition for allowance.

Claims 9-20 (Cancelled)

Allowability of the claims
The following is a reason for holding allowability of the claims:
The claim features of power circuitry comprising an internal battery for supplying power to the test and diagnostic circuitry and to the system or component undergoing testing, wherein the internal battery is connected to a power output connector to supply power to the system or component of the vehicle undergoing testing, when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.  More so, the use of an internal battery of the power circuity of the diagnostic device being utilized to power the system, when considered in view of other claimed features, renders the claims novel and non-obvious in view of the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669